  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DARREN LAVON SMILEY,       )
                           )
     Petitioner,           )
                           )             CIVIL ACTION NO.
     v.                    )               2:19cv230-MHT
                           )                    (WO)
CHRISTOPHER GORDY, Warden, )
et al.,                    )
                           )
     Respondents.          )

                     OPINION AND ORDER

    This habeas case is before the court on petitioner

Darren Lavon Smiley’s motion for relief from judgment

pursuant to Fed. R. Civ. P. 60(b)(4).         The motion will

be denied.



                             I.

    The events leading up to filing of the motion are

as follows:

    March 28, 2019: Smiley, an Alabama inmate at the

Donaldson     Correctional   Facility,     filed   a   pro   se
petition     for   writ       of   habeas    corpus    under     28   U.S.C.

§ 2254 challenging his 2007 Crenshaw County convictions

for robbery and first-degree sodomy.

     April    2:   The    magistrate         judge    entered    an   order

directing Smiley either to submit the $ 5.00 filing fee

by   April   19    or    to    file   by    that   date    the   necessary

affidavit to proceed in forma pauperis.1                   The magistrate

judge specifically cautioned Smiley that his failure to

comply     with    the    court’s         order    would   result     in   a

recommendation that his case be dismissed.

     April 15: The magistrate judge entered an order

extending, from April 19 to and including May 6, the

time for Smiley to submit the filing fee or to apply to

proceed in forma pauperis. The magistrate judge again



    1. The magistrate judge’s order directed the clerk
of court to send Smiley a form for use in filing a
motion to proceed in forma pauperis. The order also
advised Smiley that his properly completed motion to
proceed in forma pauperis must include a prison account
statement from the account clerk at the Donaldson
Correctional Facility containing the account clerk’s
certified statement of the balance in Smiley’s prison
account when he filed his habeas petition.

                                      2
cautioned Smiley that his failure to comply with the

court’s orders would result in a recommendation that

his case be dismissed.

      May 14: After the requisite time had passed, the

magistrate judge entered an order giving Smiley another

extension, this time to and including June 4, to submit

the   filing       fee   or   to   apply   to    proceed    in    forma

pauperis.2 Once again, the magistrate judge cautioned

Smiley   that      his   failure   to   comply   with   the      court’s

orders would result in a recommendation that his case

be dismissed.

      May 28: The court received from Smiley a document

styled   as    a   “responsive     pleading”     to   the   magistrate

judge’s May 14 order. Response (doc. no. 8). In this



    2. The magistrate judge’s order also directed
Smiley to file an amended § 2254 petition using the
form for filing a petition for writ of habeas corpus
under 28 U.S.C. § 2254. The court received Smiley’s
amended petition on May 28. The amended petition
appeared to set forth allegations of ineffective
assistance   of   counsel against   the   attorney   who
represented   Smiley   in his   state   court   criminal
proceedings.

                                   3
document, he asserted that he did not wish to proceed

in forma pauperis in his habeas action; that he did not

currently have $ 5.00 for the filing fee available in

his    prison        account;      and       that   he   gave     the    court

“permission” to withdraw $ 5.00 for the filing fee “as

soon    as     any        monies   are       deposited    in     his    prison

account.” Id. at 2.

       June     11:        The     magistrate          judge     entered     a

recommendation that Smiley’s case be dismissed without

prejudice.          The     magistrate         judge     found    that     the

representations in the May 28 document failed to comply

with the directives of the previous orders that Smiley

either submit the filing fee or apply to proceed in

forma pauperis.

       June 18: Smiley filed objections to the magistrate

judge’s recommendation.

       August 1: The court overruled Smiley’s objections,

adopted       the    magistrate      judge’s        recommendation,        and




                                         4
entered     a     judgment   dismissing      Smiley’s     case    without

prejudice.

       August     30:    Smiley    filed   the    pending      motion   for

relief from judgment.



                                     II.

       In   his    motion    for    relief      under   Rule    60(b)(4),

Smiley contends that this court’s judgment dismissing

this    case      without    prejudice     is    “void”     because      the

district court clerk’s docketing of his March 28 habeas

petition indicated that “arrangements had been made on

or before March 28, 2019 by an individual with the

office of the clerk for the payment of the required

filing fee.”3 Motion for Relief (doc. no. 16) at 2.

However,        Smiley    presents    no     evidence     of    any     such


    3. A party may request relief from a final judgment
on the ground that the judgment is “void.” Fed.R.Civ.P.
60(b)(4). “A judgment is ‘void’ under Rule 60(b)(4) ‘if
the court that rendered it lacked jurisdiction of the
subject matter, or of the parties, or if it acted in a
manner inconsistent with due process of law.’” Gill v.
Wells, 610 F.App’x 809, 811 (11th Cir. 2015) (quoting
Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001)).

                                      5
“arrangement” for the payment of his filing fee. And

several times after Smiley’s petition was docketed, the

magistrate   judge      entered    orders     advising   him     that,

before his case could proceed, he had to pay the filing

fee   or   apply   to    proceed        in   forma   pauperis,     and

cautioning him that his failure to comply with these

directives would result in a recommendation that his

case be dismissed.        Simply put, Smiley shows no error

in this court’s judgment dismissing his case without

prejudice based on his failure to pay the filing fee or

to apply to proceed in forma pauperis; much less does

he show that this court’s judgment is void.

                                  ***

      Accordingly, it is ORDERED that petitioner Darren

Lavon Smiley’s motion for relief from judgment pursuant

to Fed. R. Civ. P. 60(b)(4) (doc. no. 16) is denied.

      DONE, this the 4th day of September, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                   6
